Case 3:19-cv-03089-MEF Document 15                 Filed 05/12/20 Page 1 of 1 PageID #: 611



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                  HARRISON DIVISION

REBECCA C. HESTAND                                                                  PLAINTIFF

       v.                              CIVIL NO. 3:19-cv-3089-MEF

ANDREW SAUL, Commissioner,
Social Security Administration                                                      DEFENDANT


                          MEMORANDUM OPINION AND ORDER

       Plaintiff, Rebecca Hestand, brings this action pursuant to 42 U.S.C. § 405(g) seeking

judicial review of a decision of the Commissioner of Social Security Administration (the

“Commissioner”). (ECF No. 2). On May 11, 2020, Plaintiff filed a Motion to Dismiss conceding

that substantial evidence supports the Commissioner’s decision and requesting that her case be

dismissed without prejudice. (ECF No. 14). Accordingly, Plaintiff’s Motion to Dismiss is hereby

granted, and the clerk is directed to dismiss Plaintiff’s case without prejudice.

       DATED this 12th day of May, 2020.

                                              /s/ Mark E. Ford
                                              HONORABLE MARK E. FORD
                                              UNITED STATES MAGISTRATE JUDGE
